133 F.3d 927
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joyce M. HARRISON, Plaintiff-Appellant,v.John J. CALLAHAN,** Acting Commissioner,Social Security Administration, Defendant-Appellee.
No. 96-17302.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 12, 1997.***Decided Jan. 13, 1998.
ORDER*

1
Before:  FLETCHER, and T.G. NELSON, Circuit Judges and WHALEY,*** District Judge.


2
The judgment of the district court is AFFIRMED for the reasons set forth in the order of the district court filed on October 3, 1996.


3
IT IS SO ORDERED.



**
 John J. Callahan has been substituted for his predecessor in office, Shirley S. Chater, pursuant to Fed.  R.App. P. 43(c)(1)


**
 * The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a) and Ninth Circuit Rule 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3


**
 * Honorable Robert H. Whaley, United States District Judge for Eastern Washington, sitting by designation